Russell, J.
There being no bona fide attempt to make a brief of the .evidence as required by law (the purported brief containing all the questions of counsel and the answers of witnesses in full, as' well as the rulings of the court in extenso, and including colloquies between the court and counsel), and all the assignments of error being dependent, for their determination, upon a consideration of the evidence, in accordance with the ruling of the Supreme Court in Whitaker v. State, 138 Ga. 139 (see, also, ante, 208, 213), the judgment of the lower court must be affirmed. Judgment affirmed.